BROWN, J.
The plaintiff with a small child in her arms stepped into a hole in the concrete surface of the sidewalk on Cranston street in the City of Cranston and was thrown to the ground, July 6,1917. In her effort to save herself and the child she sustained severe wrenching of her muscles. She struck her head on the concrete, sustained a Contusion on the forehead and was stunned. She testified: “I was all over pains, next morning I couldn’t stand, my arm was just one mass of bruises and I couldn’t hardly walk on my leg at all. I can’t kneel yet. I suffer severe headache., I have never s’ept a peaceful night since the accident, it pains me to go up and down stairs.”
Dr. O’Meara, the day after the accident, found her suffering with nervousness, headache, contusion on the forehead, and right arm from hand to elbow, and swollen knees which later became discolored. In his opin*79ion she had irritation of the joint of the left knee which is known as arthritis, and suffered from inability to go up and down stairs because of ■stiffness in the knees.
For Plaintiff: Sullivan & Sullivan.
For Defendant: Frank H. Wildes.
Dr. Latham testified for the defence. He examined the plaintiff shortly before the trial. She then complained to him of practically all the symptoms testified to by her at the trial, and he found no objective symptoms. He discovered no disposition on her part to conceal from him anything, or to exaggerate the extent of her injuries. She answered all his questions frankly and promptly. Without doubt where a severe wrenching of the body is sustained in a fall as in the present case it is difficult, if not impossible, for medical skill to discover with certainty the full extent of the injury, and much must be left to the patient.
It is not clear that the damages awarded by the jury are excessive.
A new trial is denied.